DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 15/275948, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) for one or more claims of this application. Specifically, support cannot be found for the limitation “a non-annular tool housing” in claim 1 (line 3). The original specification of prior application no. 15/275947 fails to mention or describe a “non-annular” tool housing. Therefore, Applicant is requested to cancel this new matter from the present divisional application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, feature of “non-annular tool housing” (line 3) is ambiguous because it is unclear what is meant by non-annular? Examiner notes that Applicant’s original specification neither describes potential shape(s) implied by “non-annular” housing nor shows such housing in any drawing. Any negative limitation or exclusionary proviso must have basis in the original disclosure, see MPEP 2173.05(i). Due to lack of any guidance, one skilled in the art would not able to determine metes & bounds of this negative feature. The recited vague language fails to clearly set forth the scope, rendering the claims indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: a tool housing. Appropriate correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by, OR in the alternative, under 35 U.S.C. 103 as obvious over Cortez (US 8662169).
Regarding claim 1, Cortez discloses a system, comprising: a welding tool (figs. 1-2) having: a tool housing 82 (crucible); a thermite mixture 22 contained in the tool housing (fig. 1-2); a thermite igniter (initiation device- not shown in figure) positioned to enable selective igniting of the thermite mixture (col. 2, lines 25-37; and a nozzle 46 (sleeve) coupled to the tool housing to receive a molten metal from the tool housing as a result of igniting the thermite mixture (fig. 2), the nozzle having an outlet region (below meltable plug 66) having an annular shape (circular or ring-shaped configuration of the outlet meets annular shape) and being oriented to direct the molten metal to a desired annular weld region (fig. 2).  
Alternatively, in the event Applicant argues that nozzle outlet in Cortez does not have annular configuration, the following rejection is set forth. The term “annular” encompasses any ring-shape or round-shape and the nozzle outlet region in Cortez (fig. 1) has a surrounding shape. The courts have held that a shape/configuration is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claim was critical. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 2144.04. A person of ordinary skill in the art reading Cortez would appreciate that sealing plug 66 in nozzle controls whether molten metal would flow or not, and this way, flow control is exercised through the nozzle (fig. 2). Providing any suitable outlet shape (including circular-shaped) which is able to contain and supply the molten metal would be acceptable in Cortez. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide annular-shaped nozzle outlet in the welding tool of Cortez since mere change in shape is within ordinary capabilities of skilled artisan and doing so would only have yielded predictable result of containing and guiding the flow of molten metal as intended by Cortez.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cortez as applied to claim 1 above, and in view of Robertson (US 2012/0199351).
As to claim 2, Cortez teaches that bonding system is designed to operate in boreholes in industries such as hydrocarbon recovery and carbon dioxide sequestration (Background- col. 1, lines 6-10), but is silent as to a well string coupled to the welding tool. However, such setup is known in the art. Robertson (also drawn to apparatus for wellbore downhole operations- abstract) teaches a rig system 110 comprising a well string 118 coupled to a downhole tool 100 to suspend and lower the downhole tool to predetermined depth within a wellbore 120 to perform a specific operation (fig. 1, [0035]). Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to couple the welding tool to any well string similar to Robertson in the apparatus of Cortez in order to convey and position the welding tool to a desired depth within the wellbore to perform the welding operation.
5Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Cortez as applied to claim 1 above, and in view of Wardlaw (US 7124820) & Bruck et al. (US 2016/0214176, “Bruck”).
As to claims 3-4, Cortez fails to disclose thermite mixture composition or using a metal nitrate additive in the mixture. However, Wardlaw (also directed to exothermic well tool for the use of repair of failure spots in conduits/casing- abstract) discloses commercially available mixture of iron oxide and aluminum. Wardlaw teaches adding additives such as boron nitrate or magnesium which assist in the burning of the mixture and provides more controlled burning (col. 2, line 65 thru col. 3, line 10). Similarly, Bruck discloses bonding coating to metallic components [0006, 0036-0037], wherein a powdered material includes exothermic agent and gas-generating agent (additive) [0068, fig. 5]. Bruck teaches that suitable gas-generating agents include metal nitrates [0043]. Bruck teaches that bonded materials provide improved thermo-protective properties and are amenable to a variety of high-temperature applications and applications requiring robust bonding [0015]. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to utilize iron oxide & aluminum and to incorporate metal nitrate in the exothermic mixture of Cortez because such composition is commercially known and doing so would provide improved control over burning (Wardlaw). One of ordinary skill in the art would also have found it obvious to use gas-generating metal nitrate in the exothermic mixture of Cortez in order to achieve robust bonding between the components and thermo-protective properties in the resulting bond as suggested by Bruck. Hence, Cortez as modified in light of Wardlaw and Bruck discloses the thermite mixture comprising aluminum powder, iron oxide and gas generating metal nitrate which would create gas & enhance generation of gas during the exothermic reaction. Examiner further notes that particulars of thermite mixture composition concerns material(s) used in the welding tool and does not structurally limit the claimed apparatus. 
As to claim 5, Wardlaw teaches that the thermite mixture 109 is formed with recessed areas 110/111 (longitudinally and radially interspaced solid fuel charges) that burn quickly at relative low temperature to provide heat and molten metal (fig. 3; col. 3, lines 24-34).  It is noted that any extent of gaps or spacing within the thermite mixture meets recessed areas. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide interspaced or recessed areas within the thermite mixture of Cortez in order to provide desired production of heat by quick burn at low temperature, as suggested by Wardlaw.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cortez as applied to claim 1 above, and in view of Robertson et al. (US 2017/0167216, “Robertson ‘216”).
As to claim 6, Cortez does not specifically mention the nozzle comprising a graphite material. However, Robertson ‘216 (also drawn to apparatus for wellbore downhole operations- abstract) teaches a downhole tool/torch body 28 comprising a nozzle 42 defined by an insert 40 formed of graphite or a similar material that will remain generally unaffected by the consumption of a fuel load and projection of molten thermite and/or gas medium (figs. 2A-2B, [0047-0048]). In light of Robertson, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide the nozzle comprising  graphite in the apparatus of Cortez because such refractory material will remain unaffected by the consumption of a fuel and projection of molten thermite and/or gas, thereby being durable during the welding operation.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/20, 7/27/21, 9/20/21, 3/7/22 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571) 270-3636. The examiner can normally be reached on Monday-Friday 8am-5pm, EST.
Communications via Internet email are at the discretion of Applicant. If Applicant wishes to communicate via email, a written authorization form must be filed by Applicant: Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized. A written authorization for electronic communication may NOT be filed through an email communication. In limited circumstances, the Applicant may make an oral authorization for Internet communication. See MPEP § 502.03.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735